Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-30313
                                                                   02-JUN-2011
                                                                   08:44 AM



                                  NO. SCWC-30313


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                        vs.


          CRANDALL PENAFLOR, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (ICA NO. 30313; CR. NO. 90-0146(2))


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: Duffy, J., for the court1
)


             Petitioner/Defendant-Appellant Crandall Penaflor’s

application for writ of certiorari, filed on April 29, 2011, is

hereby rejected. 

             DATED:       Honolulu, Hawai'i, June 2, 2011.

                                       FOR THE COURT:


                                       /s/ James E. Duffy, Jr. 


                                       Associate Justice


Crandall Penaflor

petitioner/defendant­
appellant pro se

on the application





     1
         Considered by:    Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

and Circuit Judge Perkins, in place of Acoba, J., recused.